Detailed Action
This action is in response to Applicant's communications filed 28 September 2021.  
Claim(s) 1, 3, 8, 10, 15, and 17 was/were amended.  Claim(s) 6, 13, and 19 was/were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1-5, 7-12, 14-18, and 20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/amendments with respect to claim(s) 1-5, 7-12, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 28 September 2021, with respect to the rejections of claims 1, 8, and 15 under 35 USC 102 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20150019202, hereinafter "Tremblay") in view of Hall et al. (Discriminative Classifiers for Deterministic Dependency Parsing, hereinafter "Hall").

Regarding Claim 1,
Tremblay teaches a method for construction of a machine learning model for structured inputs by a processor, comprising:
arranging input data into one or more grammar entities ("Such inferred grammars can be used in a front-end initial semantic interpreter for an NLU arrangement such as statistical semantic model (SSM) system. A user input query can be parsed by the inferred grammars to develop a semantic interpretation." [0040]) identified using a domain knowledge ("First, a new application ontology 204 is defined, step 301 that describes the various concepts that need to be extracted by the NLU system and a hierarchy of their relationships... FIG. 4 shows an ontology 204 for an airline ticket reservation application based on relationships such as isA and hasA and universal common concepts with existing grammars (e.g. list of cities). The design of such a new NLU application uses an itemization of possible “intentions,” including, for example, the “user intent to travel,” intent_fly 401. Such an “intention” comes with a number of possible sub-pieces of information such as departure_location 402, departure_date 406, departure_time 405, and arrival location 404." [0020]-[0021]); and 
(Figure 7, Inferred Rule N 702, Features 1... N 703, machine learning (SSM, ...) 704; "For example, FIG. 7 shows an arrangement where the user input query 701 is parsed by the inferred grammar rules to extract additional query features 703 (e.g., one feature for each firing rule) which are added to any existing query features 703 for further downstream processing by the statistical learning machine arrangement 704. Such a statistical learning machine arrangement 704, may be, for example, a statistical semantic model (SSM) arrangement such as the Nuance SSM or any similar learning machine." [0040]).

Tremblay does not explicitly teach wherein the one or more grammar entity functions each receive a current state vector and an annotated property value of the one or more grammar entities as input, and produce a next state vector as output, the next state vector becoming the current state vector input into a subsequent function of the one or more grammar entity functions; and constructing the machine learning model using the one or more grammar entity functions each as component models of the machine learning model.

Hall teaches wherein the one or more grammar entity functions ("The function L assigns a dependency type" sec. 2.1, p. 317) each receive a current state vector ("top token i" sec. 2.2, p. 318) and an annotated property value of the one or more grammar entities ("Definition 3 Given a set R = {r0, r1, . . . rm} of dependency types and a sentence x = (w1, . . . , wn), a parser configuration for x is a quadruple c = (σ, τ, h, d), where: 1. σ is a stack of tokens nodes. 2. τ is a sequence of token nodes. 3. h : V + x → V is a function from token nodes to nodes. 4. d : V + x → R is a function from token nodes to dependency types. 5. For every token node i ∈ V + x , h(i) = 0 if and only if d(i) = r0." sec. 2.2, p. 318; "The data has been manually annotated with a combination of constituent structure, dependency structure, and topological fields (Teleman, 1974). This annotation has been converted to dependency graphs and the original fine-grained classification of grammatical functions has been reduced to 17 dependency types." sec. 4.1, p. 320) as input ("The idea is that the sequence τ represents the remaining input tokens in a left-to-right pass over the input sentence x; the stack σ contains partially processed nodes that are still candidates for dependency arcs, either as heads or dependents" sec. 2.2, p. 318), and
produce a next state vector ("next token j" sec. 2.2, p. 318) as output, the next state vector ("next token j" sec. 2.2, p. 318) becoming the current state vector input into a subsequent function of the one or more grammar entity functions ("2. RIGHT-ARC(r) makes the next token j a (right) dependent of the top token i with dependency type r, i.e., i r→ j, and immediately pushes j onto the stack... 4. SHIFT pushes the next token i onto the stack." sec. 2.2, p. 318; This teaches a stack of tokens representing the words in a sentence, and the current token is the top token of the stack, and the next token pushed onto the stack becomes the new current token); and
constructing the machine learning model using the one or more grammar entity functions each as component models ("The function L assigns a dependency type" sec. 2.1, p. 317) of the machine learning model ("Figure 1 shows a well-formed dependency graph for an English sentence, where each word of the sentence is tagged with its part-of-speech and each arc labeled with a dependency type." sec. 2.1, p. 318).
Tremblay and Hall are analogous art because both are directed to natural language understanding. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language understanding model of Tremblay with the dependent parsing of Hall.  The modification would have been obvious because one of ordinary skill in the art would be motivated to make a high accuracy model, as suggested by Hall ("Deterministic parsing guided by treebank-induced classifiers has emerged as a simple and efficient alternative to more complex models for data-driven parsing... The comparison shows that SVM gives higher accuracy for richly articulated feature models across all languages" Abstract, p. 316).

Regarding Claim 2,
The Tremblay/Hall combination teaches the method of claim 1.  Tremblay further teaches applying the domain knowledge to identify the one or more grammar entities ("Given multiple levels of annotation from defining the application ontology, step 301, and annotating the training data 201 via annotation module 203, step 302, a grammar inference module 205 can infer grammar rules for an NLU grammar 212 for the new application, step 303." [0026]), wherein the one or more grammar entities are semantic expressions, subsets of semantic expressions, or a combination thereof ("Such inferred grammars can be used in a front-end initial semantic interpreter for an NLU arrangement such as statistical semantic model (SSM) system. A user input query can be parsed by the inferred grammars to develop a semantic interpretation." [0040]; It is noted that the claim language only requires one type of entity.).

Regarding Claim 3,
The Tremblay/Hall combination teaches the method of claim 1. Tremblay further teaches annotating the one or more grammar entities with the property value ("Given multiple levels of annotation from defining the application ontology, step 301, and annotating the training data 201 via annotation module 203, step 302, a grammar inference module 205 can infer grammar rules for an NLU grammar 212 for the new application, step 303." [0026]; "FIG. 5 shows an example of how that final level of annotation might be presented via API 208 and UI Layer 209 to the user 210. It may be useful for an annotation classifier 206 to provide the annotation user with accurate annotation suggestions 207 at all levels. For example, FIG. 6 shows a tree-like annotation structure that just specifies the information added at each level so that the display is much less complicated than the string shown in FIG. 5." [0025]).

Regarding Claim 4,
The Tremblay/Hall combination teaches the method of claim 1. Tremblay further teaches wherein arranging input data into one or more grammar entities further includes formatting the input data into a selected arrangement of the one or more grammar entities ("Such inferred grammars can be used in a front-end initial semantic interpreter for an NLU arrangement such as statistical semantic model (SSM) system. A user input query can be parsed by the inferred grammars to develop a semantic interpretation." [0040]).

Regarding Claim 5,
The Tremblay/Hall combination teaches the method of claim 1. Tremblay further teaches statically mapping the one or more grammar entities ("Given multiple levels of annotation from defining the application ontology, step 301, and annotating the training data 201 via annotation module 203, step 302, a grammar inference module 205 can infer grammar rules for an NLU grammar 212 for the new application, step 303. Once there is multi-level annotation data 213, the grammar inference module 205 can create a grammar rule that refers to lower-level concept grammars and promotes those to the correct higher-level concepts. This can be done for each level of the annotation hierarchy." [0026]) to the one or more grammar entity functions (Figure 7, Inferred Rule N 702, Features 1... N 703, machine learning (SSM, ...) 704; "For example, FIG. 7 shows an arrangement where the user input query 701 is parsed by the inferred grammar rules to extract additional query features 703 (e.g., one feature for each firing rule) which are added to any existing query features 703 for further downstream processing by the statistical learning machine arrangement 704. Such a statistical learning machine arrangement 704, may be, for example, a statistical semantic model (SSM) arrangement such as the Nuance SSM or any similar learning machine." [0040]).

Regarding Claim 7,
The Tremblay/Hall combination teaches the method of claim 1. Tremblay further teaches using one or more rules (Figure 7, Inferred Rule N 702) to create each of the one or more grammar entity functions (Figure 7, Machine Learning (SSM, ...) 704) ("For example, FIG. 7 shows an arrangement where the user input query 701 is parsed by the inferred grammar rules to extract additional query features 703 (e.g., one feature for each firing rule) which are added to any existing query features 703 for further downstream processing by the statistical learning machine arrangement 704. Such a statistical learning machine arrangement 704, may be, for example, a statistical semantic model (SSM) arrangement such as the Nuance SSM or any similar learning machine." [0040]).

Regarding Claim(s) 8-12 and 14,
Claim(s) 8-12 and 14 recite(s) a system including a computer (Tremblay: "computer" [0042]) storing instructions for performing functions corresponding to the method steps recited in claim(s) 1-5 and 7, respectively.  The Tremblay/Hall combination teaches the limitations of claim(s) 8-12 and 14 as set forth above in connection with claim(s) 1-5 and 7.  Therefore, claim(s) 8-12 and 14 is/are rejected under the same rationale as respective claim(s) 1-5 and 7.

Regarding Claim(s) 15-18 and 20,
Claim(s) 15-18 and 20 recite(s) a computer program product including a processor (Tremblay: "processor" [0011]) and non-transitory computer-readable storage medium (Tremblay: "non-tangible computer readable storage medium" [0011]) storing instructions for performing functions corresponding to the method steps recited in claim(s) 1-4 and 7, respectively.  The Tremblay/Hall combination teaches the limitations of claim(s) 15-18 and 20 as set forth above in connection with claim(s) 1-4 and 7.  Therefore, claim(s) 15-18 and 20 is/are rejected under the same rationale as respective claim(s) 1-4 and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126